Citation Nr: 1547897	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-26 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a compensable disability rating for service-connected hypertension.


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1959 to March 1963 and from October 1964 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

On the Veteran's substantive appeal dated May 2014, he requested a hearing before a Veterans Law Judge at the RO.  However, he cancelled his hearing request in June 2014.  Accordingly, his request for a hearing is considered to be withdrawn and his claim will be reviewed based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2015).

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In May 2011, the Veteran submitted a medical authorization form indicating that he received treatment for his ischemic heart disease from the Los Alamitos Medical Center in March 2011.  In October 2011, the RO contacted the Los Alamitos Medical Center in order to obtain all treatment records.  However, a review of the record reveals that there was no response from this facility as to whether any records could be furnished, and indeed there are no records from this facility associated with the claims folder.  Moreover, the RO did not address whether any records from the Los Alamitos Medical Center were obtained when the Veteran's claim was adjudicated in the January 2012 rating decision or May 2014 statement of the case.  Further, there is no indication that the RO informed the Veteran that records from this facility could not be obtained pursuant to 38 C.F.R. § 3.159(e).  Under 38 C.F.R. § 3.159(e), if VA makes reasonable efforts to obtain relevant non-Federal records but is unable to obtain them, VA will provide the Veteran with oral or written notice of that fact.  The Board finds that although the Veteran only indicated treatment for his ischemic heart disease from the Los Alamitos Medical Center, these records would also likely be relevant to his hypertension claim as the records would likely include blood pressure readings.  Therefore, additional attempts should be made to obtain the records on remand.

The Board also notes that in the Veteran's notice of disagreement dated January 2013, the Veteran reported that every time he sees his doctor, he is informed that his blood pressure is elevated.  It is unclear as to whether the Veteran is referring to a private treatment provider for his hypertension.  Notably, the record is currently absent private treatment records dated during the course of the appeal pertaining to his hypertension.  As such, the Veteran should also be contacted on remand as to his current treatment providers for his hypertension and records from such providers should be obtained.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain private treatment records from the Los Alamitos Medical Center as well as records from the Veteran's doctor identified by the Veteran in his January 2013 notice of disagreement.  If necessary, request proper authorization from the Veteran prior to obtaining these records.    

If, after making reasonable efforts to obtain the records specifically identified above and the records are not able to be secured, notify the Veteran and (a) identify the specific records that are unable to be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  The Veteran must then be given an opportunity to respond.

2. After ensuring that the requested action is completed, readjudicate the claim on appeal.  If the benefit sought is not fully granted, furnish a SSOC, before the claims file is returned to the Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




